Wait, J.
The plaintiffs by their original bill sought to restrain the defendant from expelling or suspending them as members, and to obtain a determination that certain action of the defendant had been so illegal that the plaintiffs, in opposing it, were acting rightly and should not be deprived of membership in consequence. By a supplemental bill they alleged that votes of expulsion had been passed and prayed that the votes be declared null and the society and its officers be ordered to restore the plaintiffs to good and regular standing. The case was referred to a master. The defendants *329filed exceptions to his report which were overruled. The report was confirmed, and, after hearing, a final decree was entered dismissing the bill. Appeal was claimed from the final decree only.
The master’s report shows that the plaintiffs were guilty of conduct which exposed them to discipline from the society under articles in its by-laws. A remedy by appeal was provided by the by-laws. The plaintiffs did not resort to that remedy before making this appeal to the court. Our decisions are clear that a member of such a society must have resorted to the remedies afforded within the society before he can maintain proceedings in court for redress. Chamberlain v. Lincoln, 129 Mass. 70. Karcher v. Knights of Honor, 137 Mass. 368. Oliver v. Hopkins, 144 Mass. 175. Hickey v. Baine, 195 Mass. 446, 452. Crawford v. Nies, 220 Mass. 61, 66. Correia v. Portuguese Fraternity, 218 Mass. 305. See Moustakis v. Hellenic Orthodox Society, 261 Mass. 462.
An exception exists where the facts show that such resort would be merely illusory and vain. Barbrick v. Huddell, 245 Mass. 428, 436. See Horgan v. Metropolitan Mutual Aid Association, 202 Mass. 524.
Neither the allegations of the bills nor the report of the master make out a case within the exception. There was no error and the order must be

Decree affirmed.